DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17484195 filed on 09/24/2021. Claims 1, 10 and 18 are independent claims. Claims 1-20 have been examined and are pending in this application. This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021, 11/18/2021 and 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 16 of U.S. Patent No. 11,157,599. They are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
Claims 1, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12 and 16 of U.S. Patent No. 11,157,599.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 18 of the instant application are anticipated by claims 1, 12 and 16 of the US Patent No. 11,157,599, respectively (refer to the comparison table below for detail).

Instant Application 17/484,195
US patent No. 11,157,599
Claim 1: A method comprising:
















detecting data elements in content;

rendering a first instance of a watermark on the content such that at least a portion of the watermark within the first instance is overlaid by one or more of the data elements; and

rendering a second instance of the watermark on the content such that the second instance is visible, 
the first and second instances of the watermark collectively conveying a complete watermark.  

1. A method comprising:
segmenting a watermark into a plurality of watermark pieces;
for at least one watermark piece of the plurality of watermark pieces:
determining a location within the content at which to apply the at least one watermark piece, and determining that a data element of content is present at the location within the content at which to apply the at least one watermark piece, and responsive to the determination of the data element of content being present at the location within the content at which to apply the at least one watermark piece,




rendering the at least one watermark piece on the content as a masked watermark by overlaying the data element on the at least one watermark piece; and


rendering one or more other watermark pieces of the plurality of watermark pieces visibly on the content when the at least one watermark piece is overlaid by the data element.
Claim 10: A method comprising: 





















rendering a first instance of a watermark on content based on detection of a data element at a location within the content at which to apply the watermark, the rendering being such that the data element remains visible after rendering of the first instance; and 

rendering a second instance of the watermark on the content such that the second instance is visible and includes a portion of the first instance, 
the first and second instances of the watermark collectively conveying a complete watermark.  

12. A non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out for rendering a watermark on content, the process comprising: 
segmenting a watermark into a plurality of watermark pieces; for at least one watermark piece of the plurality of watermark pieces: 
determining a location within the content at which to apply the at least one watermark piece, and 
determining that a data element of content is present at the location within the content at which to apply the at least one watermark piece, and responsive to the determination of the data element of content being present at the location within the content at which to apply the at least one watermark piece, 

rendering the at least one watermark piece on the content as a masked watermark by overlaying the data element on the at least one watermark piece; and 




rendering one or more other watermark pieces of the plurality of watermark pieces visibly on the content when the at least one watermark piece is overlaid by the data element.
Claim 18: A system comprising: a memory; and one or more processors in communication with the memory and configured to: 












detect data elements in content; 
render a first instance of a watermark on the content such that at least a portion of the watermark within the first instance is overlaid by one or more of the data elements; and 
render a second instance of the watermark on the content such the second instance is visible, 
the first and second instances of the watermark collectively conveying a complete watermark.  
16. A system comprising: a memory; and one or more processors in communication with the memory and configured to: segment a watermark into a plurality of watermark pieces; for at least one watermark piece of the plurality of watermark pieces: determine a location within the content at which to apply the at least one watermark piece, determine that a data element of content is present at the location within the content at which to apply the at least one watermark piece, and responsive to the determination of the data element of content being present at the location within the content at which to apply the at least one watermark piece,

 render the at least one watermark piece on the content as a masked watermark by overlaying the data element on the at least one watermark piece; and 

render one or more other watermark pieces of the plurality of watermark pieces visibly on the content when the at least one watermark piece is overlaid by the data element.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-11, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry et al. (“Cherry,” US 9449250, published on 09/20/2016)

Regarding Claim 1; 
Cherry discloses a method comprising: 
detecting data elements in content (Col 13, lines 55-56; the system determine that an original image is associated with image data);
rendering a first instance of a watermark on the content such that at least a portion of the watermark within the first instance is overlaid by one or more of the data elements (Col 5, lines 15; fig. 3; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image); and 
rendering a second instance of the watermark on the content such that the second instance is visible (Col 5, lines 15; fig. 3; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-52; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the portioning/watermark module configured
to determine at least one layer in the plurality of layers that corresponds with a portion. In some examples, the portion may not be separately identified in the original image and/or visible in the final image),
the first and second instances of the watermark collectively conveying a complete watermark (Col 11, lines 31-33; fig.3; interact with the layering module to incorporate one or more portions or watermarks; Col 12, lines 43-53; one layer represents a watermark layer (e.g., including a watermark object that was not identified in the original image) and at least one of the other layers in the plurality of layers represents an object to mask the watermark [] the layers are at least partially overlapped to display the final image).


Regarding Claim 2; 
Cherry discloses the method of claim 1, wherein overlaying the one or more of the data elements onto the at least a portion of the watermark is responsive to the one or more data elements being present at a location within the content at which to apply the at least a portion of the watermark (Col 9, lines 2-5; fig. 3; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image; Col 13, lines 17-23; one layer is the top-left corner of the image [] the final image can comprise the four portions of the image (e.g., overlapped to each other)).

Regarding Claim 5; 
Cherry discloses the method of claim 1 further comprising: segmenting the watermark into a plurality of watermark pieces (Col 11, lines 31-33; fig.3; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks), wherein the rendering of the first instance of the watermark on the content includes rendering at least one of the plurality of watermark pieces on the content such that the plurality of watermark pieces do not obfuscate the one or more of the data elements (Col 5, lines 15; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image). 

Regarding Claim 6; 
Cherry discloses the method of claim 5, wherein the rendering of the second instance of the watermark on the content includes rendering the at least one of the plurality of watermark pieces as not to be overlaid by the data elements (Col 5, lines 15; fig. 3; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-52; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the portioning/watermark module configured
to determine at least one layer in the plurality of layers that corresponds with a portion. In some examples, the portion may not be separately identified in the original image and/or visible in the final image),
  
Regarding Claim 9;
Cherry discloses the method of claim 1, wherein- the data elements include control elements of a user interface (UI) (Col 5, lines 8-9; The command may be received through a graphical user interface (GUI)).

Regarding Claim 10;
Cherry discloses a method comprising: 
rendering a first instance of a watermark on content based on detection of a data element at a location within the content at which to apply the watermark, the rendering being such that the data element remains visible after rendering of the first instance (Col 5, lines 15; fig. 3; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image; Col 13, lines 17-23; one layer is the top-left corner of the image [] the final image can comprise the four portions of the image (e.g., overlapped to each other)); and
rendering a second instance of the watermark on the content such that the second instance is visible and includes a portion of the first instance (Col 11, lines 31-54; fig.3; interact with the layering module to incorporate one or more portions or watermarks; the final image is substantially overlapped with the portion and/or watermark layer, the image of the portion and/or watermark is not visible with the final image [] the portioning/watermark module configured to determine at least one layer in the plurality of layers that corresponds with a portion),
the first and second instances of the watermark collectively conveying a complete watermark (Col 11, lines 31-33; fig.3; interact with the layering module to incorporate one or more portions or watermarks; Col 12, lines 43-53; one layer represents a watermark layer (e.g., including a watermark object that was not identified in the original image) and at least one of the other layers in the plurality of layers represents an object to mask the watermark [] the layers are at least partially overlapped to display the final image).
  
Regarding Claim 11; 
Cherry discloses the method of claim 10, wherein the rendering of the first instance of the watermark on the content is such that the at least a portion of the watermark within the first instance is not visible is (Col 5, lines 15; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image). 
  
Regarding Claim 14; 
Cherry discloses the method of claim 10, the process including: segmenting the watermark into a plurality of watermark pieces (Col 11, lines 31-33; fig.3; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks), wherein the rendering of the first instance of the watermark on the content includes rendering at least one of the plurality of watermark pieces on the content such that the data element remains visible after rendering of the at least one of the plurality of watermark pieces (Col 5, lines 15; provided, processed, and/or rendered sequentially; Col 9, lines 2-5; the final image include separate sections or portions of an image; Col 11, lines 31-43; the portioning/watermark module configured to interact with the layering module to incorporate one or more portions or watermarks [] the final image is substantially overlapped with the portion and/or watermark layer and/or watermark is not visible with the final image). 

Regarding Claim 15;
This Claim recites a method that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 17;
This Claim recites a method that perform the same steps as method of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Regarding Claim 18;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  


Regarding Claim 19;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  




Regarding Claim 20;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-8, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cherry et al. (US 9449250) and in view of Eschbach et al. (“Eschbach,” US 20160344891, published on 11/24/2016)

Regarding Claim 3; 
Cherry discloses the method of claim 1, 
Cherry discloses all the limitations as recited above, but do not explicitly disclose wherein the rendering of the second instance of the watermark is responsive to determination that a threshold is not satisfied.  
However, in an analogous art, Eschbach discloses watermark to a document system/method that includes:
wherein the rendering of the second instance of the watermark is responsive to determination that a threshold is not satisfied (Eschbach: par 0036; fig. 5; calculate what percentage of the document will make up the background area. The system may then compare this result to any suitable thresholds; par 0038; convert the non-invasive
watermark (or portion) to be invasive, the system may change the color or shading that will be applied to the pixels or particular portions to be converted).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Cherry to include wherein the rendering of the second instance of the watermark is responsive to determination that a threshold is not satisfied. One would have been motivated to analyze the document and the non-invasive watermark to determine whether a threshold amount of the non-invasive watermark can be printed (Eschbach: abstract). 

Regarding Claim 4; 
The combination of Cherry and Eschbach disclose the method of claim 3,
Eschbach further discloses wherein the threshold corresponds to a minimum number of complete watermarks to be visible on the content (Eschbach: par 0036; fig. 5; calculate what percentage of the document will make up the background area. The system may then compare this result to any suitable thresholds [] the thresholds may refer to a percentage or relative amount of the portion of the image that will be present within a boundary of the watermark. As a visual example, a bounded area for a watermark, and with the second option the threshold may refer to a portion of the content that will be present on the document within the bounded area[] the second threshold may be 10%).
One would have been motivated to analyze the document and the non-invasive watermark to determine whether a threshold amount of the non-invasive
watermark can be printed (Eschbach: abstract). 

Regarding Claim 7; 
Cherry discloses the method of claim 1, 
Cherry discloses all the limitations as recited above, but do not explicitly disclose wherein the rendering of the second instance of the watermark on the content includes rendering the second instance of the watermark in a blank area in the content.  
However, in an analogous art, Eschbach discloses watermark to a document system/method that includes:
wherein the rendering of the second instance of the watermark on the content includes rendering the second instance of the watermark in a blank area in the content (Eschbach: par 0036; fig. 5; determine whether the system can print at least the second threshold amount of the non-invasive watermark in the white space, the system determine a portion of the document that will correspond to a background area with no printed content, and calculate what percentage of the document will make up the background area).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Cherry to include wherein the rendering of the second instance of the watermark on the content includes rendering the second instance of the watermark in a blank area in the content. One would have been motivated to analyze the document and the non-invasive watermark to determine whether a threshold amount of the non-invasive
watermark can be printed (Eschbach: abstract). 


Regarding Claim 8; 
Cherry discloses the method of claim 1, 
Cherry discloses all the limitations as recited above, but do not explicitly disclose wherein the data elements include text elements.  
However, in an analogous art, Eschbach discloses watermark to a document system/method that includes:
wherein the data elements include text elements (Eschbach: par 0029; fig. 3; an example of a document that primarily or purely includes text and graphics).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Eschbach with the method/system of Cherry to include wherein the data elements include text elements. One would have been motivated to analyze the document and the non-invasive watermark to determine whether a threshold amount of the non-invasive watermark can be printed (Eschbach: abstract). 

Regarding Claim 12;
This Claim recites a method that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  




Regarding Claim 13;
This Claim recites a method that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 16;
This Claim recites a method that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439